      Case 1:20-cr-00378-LJL Document 59 Filed 05/03/21 Page 1 of 1




                                            May 3, 2021
                                     REQUEST GRANTED.
The Honorable Lewis J. Liman         Defendant Michael Albarella's bail to be
United States District Judge         modified to extend travel limits as proposed.
Southern District of New York            5/3/2021
500 Pearl Street
New York, NY 10007

              Re: United States v. Michael Albarella, et al.
                    20 CR 378 (LJL)

Dear Judge Liman:

       I represent Defendant Michael Albarella, and submit this letter motion on his
behalf seeking a modification of the travel limits of his bail as set forth below. The
Government, by AUSA Cecilia Vogel does not object to the requested modification.

       Mr. Albarella was released on the day of his arrest, March 4, 2020, on a
$100,000 Personal Recognizance Bond. His travel limits are the Southern and Eastern
Districts of New York. He has been fully compliant with all bail conditions at all
times.

        I respectfully request that his travel limitations be extended to permit
him to attend the baptism of his niece, which will be celebrated this weekend, May 8
and 9, in Albany, New York. Mr. Albarella and I are available at any time for a
conference, should the Court require additional information or have other questions.
His location and proposed travel itinerary will be provided to the Government and to
Pretrial in advance.

       I thank the Court for its consideration.

                                            Sincerely,


                                            David Wikstrom
